LI PSKV LOWE~                                                                 Douglas 8, Lipsky - Partner
AN    EMPLOYMENT               LAW     FIRM
                                                                        420 Lexington Avenue, Suite 1830
                                                                             New York, New York 10170
                                                                                     Main: 212392.4772
                                                      - ' :·:·~ :<··~               Direct: 212.444.1024
                                                                                      Fax: 212.444.1030
                                                      ~t~.' i:.,;,:,j              doug@lipskylowe.com



                                                   November 12, 2019                   lSDC-SDNY
                                                                                       DOCUMENT
     VIAECF                                                                            ELECTRONICALLY FILED
     The Honorable Ronnie Abrams, U.S.D.J.
                                                                                       DOC#: _ _ _ _ _ _ __
     U.S. District Court for the Southern District of New York
     40 Foley Square                                                                   IHTE FILED:          l l / / 1, II~
                                                                                                               I

     New York, New York 10007

            Re:     Olsen v. R. Y. Management Co. Inc., 1: l 9-cv-6261 (RA)

     Dear Judge Abrams:

             This firm represents Plaintiff Thomas J. Olsen and we submit this letter on behalf
     of all parties to advise the Court this matter has been amicably resolved. The parties,
     accordingly, respectfully request (i) this matter be dismissed and discontinued without
     costs, and without prejudice to Plaintiffs right to open the action within thirty days of the
     Court's Order if the settlement is not consummated, and (ii) any existing deadlines and
     conferences be adjourned sine die, including the November 15, 2019, 2:45 p.m., Initial
     Pretrial conference. We respectfully apologize for not submitting this sooner. It was,
     however, just this past Friday the parties agreed upon the terms.

            We appreciate the Court's consideration of these requests.


                                                  Respectfully submitted,
                                                  LIPSKY LOWE LLP


                                                  s/ Douglas B. Lipsky
                                                  Douglas B. Lipsky

                                           Application granted. By separate order, the Court has
                                           discontinued the case without costs to any party and without
     CC:    Gina M. Piazza (Via ECF)
                                           prejudice to restoring the action to the Court's docket within
                                           30 days. Accordingly, the status conference scheduled for
                                           November 15, 2019 is adj9urned sine die.

                                           SO ORDERED.


                                                                Ronnie Abrams, U.S.D.J.
                                                                November 12, 2019
